Case 2:06-cr-20089-RGJ-KK Document 1104 Filed 06/29/20 Page 1 of 3 PageID #: 6666



                                   UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF LOUISIANA
                                      LAKE CHARLES DIVISION


  UNITED STATES OF AMERICA                                             CASE NO. 2:06-CR-20089-08

  VERSUS                                                               JUDGE ROBERT G. JAMES

  JOSE LUIS BOSQUES-GUTIERREZ (08)                                     MAGISTRATE JUDGE KAY


                                          ORDER AND REASONS

            Before the Court are two pro se filings by Defendant Jose Luis Bosques-Guitierrez. The

  first filing [ECF No. 1081] is a letter wherein Defendant asks if there are any provisions of the

  First Step Act of 2018 which might be available to him that would result in a reduction of his

  sentence. The second filing is a letter requesting assistance from the Court in filing a motion for

  compassionate release due to the COVID-19 pandemic. [ECF No. 1100]. The government has

  opposed both filings. [ECF Nos. 1102, 1103]. To the extent the foregoing filings have been

  construed as motions, they are DENIED.

            As to the first filing, the government treats the filing as a motion to reduce sentence

  pursuant to Section 404 of the First Step Act of 2018 (“FSA”). 1 [ECF No. 1102]. The government

  asserts Defendant is not entitled to relief under Section 404, because he did not commit a “covered

  offense” as defined by the FSA. The Court agrees. The FSA defines the term “covered offense” as

  “a violation of a Federal criminal statute, the statutory penalties for which were modified by section

  2 or 3 of the Fair Sentencing Act of 2010 (Public Law 111–220; 124 Stat. 2372), that was

  committed before August 3, 2010.” FSA § 404(a). Section 2 of the Fair Sentencing Act increased




  1
      See First Step Act of 2018, Pub. L. No. 115-391, § 404, 132 Stat 5194 (2018).
Case 2:06-cr-20089-RGJ-KK Document 1104 Filed 06/29/20 Page 2 of 3 PageID #: 6667



  the drug quantities triggering the mandatory minimum for crack offenses under 21 U.S.C. § 841(b).

  Section 3 of the Fair Sentencing Act eliminated the five-year mandatory minimum sentence for

  simple possession of crack cocaine. Neither Section 2 nor Section 3 of the Fair Sentencing Act

  amended the penalties associated with powder cocaine. Accordingly, Defendant is not eligible for

  relief under Section 404 of the First Step Act. 2

          As to Defendant’s second filing, the government treats the filing as a motion for

  compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). [ECF No. 1103]. Section

  3582(c)(1)(A) permits a court, upon the filing of a motion by the BOP or the defendant after

  exhausting all administrative remedies, “to reduce or modify a term of imprisonment, probation,

  or supervised release after considering the factors of 18 U.S.C. § 3553(a), if ‘extraordinary and

  compelling reasons warrant such a reduction.’” United States v. Chambliss, 948 F.3d 691, 692–93

  (5th Cir.2020) (quoting § 3582(c)(1)(A)(i)). Here, the government argues Defendant has not

  exhausted administrative remedies. [ECF No. 1103 at 1]. The Court agrees with the government

  that to the extent Defendant seeks compassionate release, his motion must be denied for failure to

  exhaust administrative remedies. The documents attached to Defendant’s motion show only that

  he requested his medical records from prison authorities – they do not indicate that he ever sought

  compassionate release from any prison official. Accordingly, to the extent Defendant’s filing

  should be construed as a Motion for Compassionate Release, the motion must be denied. 3




  2
   To the extent Defendant seeks information from the Court as to whether any other provision of the First
  Step Act is applicable to him, he must seek that advice from legal counsel.
  3
   To the extent Defendant seeks assistance from the Court in filing a motion for compassionate release, the
  Court would again advise Defendant that he must seek legal counsel.


                                                Page 2 of 3
Case 2:06-cr-20089-RGJ-KK Document 1104 Filed 06/29/20 Page 3 of 3 PageID #: 6668



         For the reasons set forth above, ECF No. 1081 is DENIED, and ECF No. 1100 is DENIED

  and DISMISSED WITHOUT PREJUDICE to Defendant’s right to re-urge a motion for

  compassionate release after he exhausts his administrative remedies.

         SIGNED this 29th day of June, 2020.




                                            Page 3 of 3
